Title: From George Washington to Henry Knox, 1 February 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear sir
                             Head Quarters 1st Febuy 1783
                        
                        I am to desire--that you will take the earliest Opportunity to furnish me with an Estimate of every thing in
                            the Ordnance and Artillery Department which will be necessary to carry on an Offensive and vigorous Campaign—considering
                            also the Seige of New York as a probable Operation—this Estimate to be on the same principles as those of 80 &
                            81—noting such of the Articles as are already in our possession or within our Reach to shew what is to be procured by ways
                            and means yet to be devised. I am Dear Sir Your very Obedt Servt
                        
                            
                                
                            
                        
                        
                            LS, MHi: Knox Papers.
                        
                    